﻿190.	Mr. President, let me first congratulate you most warmly on behalf of the Government of Argentina on your unanimous election to the presidency of this General Assembly. This lofty distinction is a deserved recognition of your human and professional qualities and of your profound knowledge of the problems debated in this Organization. We are certain that under your serene guidance our work will be crowned with success. We wish to assure you now of the full co-operation of the delegation of Argentina.
191.	You are a prominent citizen of a country with which Argentina maintains the most cordial ties of friendship and understanding. On the basis of mutual respect for our national identities, in the course of the years we have cemented positive relations at both the bilateral and multilateral levels. In the latter, I am most happy to mention the constructive role which Yugoslavia plays in the movement of non-aligned countries, in its striving for genuinely balanced positions consistent with the tenets which led to its creation.
192.	I would also avail myself of this opportunity to place on record our gratitude to Mr. Hamfston Shirley Amerainghe of Sri Lanka for his productive and wise actions in guiding the intense labours of the last session.
193.	We continue to believe that the goal of universality must be achieved. Consistent with that unalterable principle, we greet and welcome today in this hall the Republic of Djibouti and the Socialist Republic of Viet Nam, which now join our Organization; and to Papua-New Guinea and Angola, who became Members last year, we extend our best wishes for prosperity.
194.	As we infer from the contents of the annual report of the Secretary-General on the work of the United Nations, the events registered since the last general debate do not allow for an unduly sanguine assessment of the world situation. International peace and security, the maintenance of which is still the primary responsibility of the United Nations, have again been threatened by a renewal of tensions in some of the political processes which are of concern to all of us.
195.	Within the world picture, which is not very encouraging, I should like to emphasize here, because of the contrast it represents, an event that is positive from every point of view, an event that is an important milestone in inter-American relations. I am referring to the conclusion of the Panama Canal Treaties that was signed on 7 September 1977 in the presence of the majority of the Heads of State or Government of the countries of the Americas. Argentina, whose first priority in its foreign policy is directed toward Latin America, within which it is firmly integrated, was represented at that solemn ceremony by its President so as to highlight in the most eloquent manner possible its enthusiasm, support for and satisfaction with the happy outcome of this ancient injustice.
196.	Panama and the United States have tangibly shown, with clear perception of reality, that a conflict can be solved peacefully and adequately through negotiations, provided the necessary political determination and goodwill exist between the parties. Dialogue and co-operation prevailing over confrontation have thus removed an obstacle which hindered continental friendship.
197.	My country has had to endure the curtailment of its territorial integrity for almost a century and a half, and it sincerely hopes that the United Kingdom will follow the example set by the United States. We are convinced that, with the same political will, we can also arrive at a satisfactory solution to the dispute regarding sovereignty over the Islas Malvinas, thus putting an end to one of the last vestiges of colonialism in America.
198.	In compliance with resolution 31/49, adopted by the General Assembly in 1976, which ratifies prior pronouncements and clearly sets forth the position of the United Nations on this dispute, we have again gone to a negotiating table with the United Kingdom. We have done so in good faith and with the firm intention of advancing along this course, but without losing sight of the legitimate rights which support our claim. During November we shall have another meeting and shall report on its results in due course. We wish to reiterate once again our hope that the
United Kingdom will realize the opportunities and perspectives that a just solution to the problem would unlock.
199.	Argentina, through me, wishes to place on record its gratitude to this General Assembly for its full understanding of the problem, as evidenced in successive resolutions, and for the solidarity we have received in the voting of the overwhelming majority of its Member States. On this occasion, I particularly wish to mention the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, which was responsible for drafting the principles applicable to decolonization and seeing to it that they were in keeping with the particular characteristics of each case.
200.	The first talks among Brazil, Paraguay and the Argentine Republic to harmonize the interests and rights of the three countries with regard to the utilization of the resources of the Upper Parana may constitute an important chapter for understanding among States which share the same natural resource, further demonstrating that dialogue and co-operation are the appropriate means in relations in Latin America.
201.	The Argentine Republic has traditionally defended the utilization of shared natural resources on a rational basis and with lasting understandings, allowing for conciliation of the objectives and needs of all the countries concerned.
202.	The international community has already taken significant steps for the elaboration of suitable guidelines regarding the utilization of these resources embodying principles to cement harmonious coexistence among nations. It is therefore the responsibility of our Governments to base that co-operation upon practical and reasonable norms, including also in that process all the useful experience gained up to the present time.
203.	Among the critical areas which require most attention in this General Assembly there is no denying that the Middle East question must be in the forefront. This is so because, as we have repeatedly pointed out in this forum, in that region there is a series of dangerous circumstances which, if not promptly faced up to, can transform the scaffolding of a precarious truce-one which was not easily obtained-into another armed confrontation of unforeseeable consequences. Indeed it is disquieting to note that, despite the efforts made to smooth out the obstacles on the way to peace, intransigent attitudes persist which do not meet the aspirations of the international community nor the specific recommendations of the United Nations.
204.	My Government believes that the most tangible contribution that the parties involved in the conflict can make at this time, if they seriously desire a just and lasting peace, is to put an end to or refrain from carrying out any act which could directly or indirectly mean an impediment to negotiations.
205.	Security Council resolutions 242 (1967) and 338(1973) constitute a viable point of departure for reaching that goal. The balanced set of reciprocal rights and duties they contain can be supplemented with all the other elements which flow from the prevailing situation in the Middle East.
206.	But however adequate those texts might be, they will remain a mere dead letter-in this case too-in the absence of the determination to proceed with flexibility and a constructive spirit so as to make it easier to bring about the beginning of an understanding. Those who adhere to rigid positions, trying to overlook the facts around them, and who aspire to the consolidation of transitory territorial conquests by means of measures that have been condemned even by their allies are conspiring against their own interests by postponing and making more difficult an integral solution to the crisis.
207.	The Argentine Republic, now as always, sincerely wishes a swift solution of the Middle East problem. This wish is not of recent date nor is it founded on fluctuating strategic factors, or on speculations on economic facts which have become important lately. Likewise, it goes beyond the natural obligation we have as a Member of the United Nations to promote ways and means for a peaceful solution. This wish is prompted by intimate and fundamental reasons bearing on the substantial human contributions of Arab and Jewish origin which have been integrated with the large flows of immigration of our people. They have a major share in the formation of our national being.
208.	Because of this and because we can show an experience with a wealth of positive aspects, sustained by the harmonious social togetherness of Argentines of different creeds and races, we would be able to offer our goodwill to solve this agonizing conflict. The friendly relations which we maintain equally with the Arab States and with Israel enable us to grasp the avid desire for peace and progress felt by both.
209.	The Argentine Government considers that now, before it is too late, the Geneva Peace Conference should be convened so that negotiations might be started there which would lead to definite peace. We urge the Arabs and the Israelis, with all due respect for their respective positions, to rise above circumstantial objections so as to make that meeting possible and, together, take the first steps towards co-operation in the Middle East.
210.	In southern Africa the situation is not encouraging either. Rhodesia, Namibia and the consequences of the practice of apartheid have brought that important region to a critical' point where any delay might prevent suitable arrangements within the framework of the Charter.
211.	In this matter, as in others, United Nations action has anticipated events and their consequences. We said a year ago that our Organization not only was sensitive to changes but had in many cases also carried them resolutely forward and legitimized their existence.11 The example we mentioned then was decolonization, because it was in this field that our Organization created a body of doctrine which gave an impetus to the accession to independence of a goodly number of dependent territories which are now sovereign nations. But this is no less true in the problem we
are analyzing. The United Nations has in many instances charted the course for meeting the legitimate aspirations of peoples who still await their independence.
212.	With the African continent we share an ocean which is the only outlet for our economic potential. It is therefore an objective of our foreign policy to keep it free of any conflict. It goes without saying, then, that we can never remain indifferent to what happens in Africa. It was in this spirit that Argentina participated fully at the World Conference for Action against Apartheid, held in Nigeria in August. We are very pleased with the propitious climate that prevailed in its deliberations,- and which made possible the adoption of a final Declaration by consensus.
213.	The imperative need to halt and reverse the direction of the arms race reflects the express demand of all the peoples of the world. The great Powers, which have the monopoly and responsibility of destructive power, must undertake the unavoidable task of discharging their responsibilities towards the international community. To try to shift that responsibility to medium-sized or small States, whose basic security and defence needs must be clearly accepted, would only have the effect of feeding the suspicion that the world's attention is being distracted with side issues in order to avert the adoption of measures in the priority field of nuclear disarmament.
214.	The eighth special session of the General Assembly will provide both a forum and an opportunity that are unique, thus allowing the will of Governments to be unequivocally expressed in peremptory terms. For the first time the United Nations, so broadly representative of the world situation with its 149 Members, will hold a session with the sole objective of examining in depth and debating all items related to disarmament. It will face the difficult but stimulating challenge of establishing new guidelines and priorities for future negotiations.
215.	Argentina received the great distinction of presiding over the preparatory work for that special session. We accepted that post with full awareness of all the efforts involved in carrying out that mandate. Now we should like to confirm our most resolute determination to continue to co-operate with the countries present here so that the special session is given in advance the best guarantees and possibilities for success.
216.	The Argentine Government is deeply concerned about two major questions, respecting which, it is painful to note, certain methods have failed to bring about understanding; on the contrary, there are even various forms of confrontation or disagreement.
217.	These two items are human rights and economic co-operation. They are set forth in the Charter of our Organization because the world community was conscious of the fact that, to sustain them, the United Nations could be content with playing a preventive role, but must also encourage States to co-operate in developing both principles, so as to ensure respect for human rights and satisfaction of man's most basic needs.
218.	For the first of these items, human rights, there is one approach which is not in accord with reality, as it prefers to dwell on imprecise denunciations of violations while ignoring the phenomenon which is more typically an affront to human rights and, at the same time, is invariably the source of their violations: terrorism.
219.	Although there are isolated voices that warn us and alert us about this scourge, others choose to make little of it because of political affinities or from naiveté. The favourite argument is to describe terrorist acts as mere political or common crimes.
220.	In fact, these are illegal acts which can in no case be defined as common crimes, because of the political motives involved, and do not fit within the traditional limits of political crimes because of their brutality. This is a freak crime, a crime against humanity, a crime of terrorism which, while it shares some of the features of political and common crimes, goes far beyond the boundaries of those crimes.
221.	News reports inform us almost daily about new crimes, hijackings and assaults committed by terrorists. My predecessor, who addressed the Assembly from this rostrum a year ago, was the victim of a criminal attack which brought him to the brink of death. There is no end to the list, and in almost every case we would find that terrorism is the common element in those tragic events of our times.
222.	Within this context, I shall, by your leave, quote what the Secretary-General said in a message addressed to the United Nations Correspondents Association on 15 September, because it reflects with striking acumen a view which my country fully shares on this subject:
 There is another phenomenon of our times which is now assuming sinister proportions... I refer to the increase of criminal terrorism.
 Some of the most pernicious examples of this form of violence appear to have their origins not in acute poverty or in physical or spiritual deprivation, but rather in .. sections of human society where a mixture of affluence, permissiveness and self-disgust has generated a ruthless and destructive arrogance ....
 There is widespread controversy over the roots of this social and political disease. ... Whatever its origins, I believe that this problem is grave enough and has sufficient potential international implications to be discussed most seriously among the Members of the United Nations. 
That is an accurate description of the facts.
223.	Even today, when terrorist subversion is definitely receding, Argentina bears the scars of its evil actions. There still remain isolated extremist groups ready to spread terror and some of them, fleeing from justice, surface in the major capitals of Europe, where police organizations uncover their clandestine hide-outs and their attempts to obtain additional funds by criminal means.
224.	Terrorism is not of one kind for a given nation or region of the world. Terrorism is the expression of a vast conspiracy which selects a country as an experimental field, to isolate it from the rest of the international community and to destroy its social and economic structure by means of its usual tactics of intimidation. Terrorist groups, using as their shield an alleged campaign for the defence of human rights, resort to deliberate accusations so as to make those countries appear to be violating those rights. It is a bitter irony that this arbitrary campaign has been given more attention in some international sectors than the repeated manifestations of terrorist violence.
225.	The concept of human rights violations is the object in our days of a distortion which places it beyond the bounds of realism. Let us recall that according to the internationally accepted definition, violations of human rights occur when there is a persistent and systematic pattern, following a deliberate policy.
226.	When we laid the structure for the international system, the violation of a human right could be foreseen only as an act committed by one wielding political power, that is, as an act of a Government to the detriment of those governed; whereas today new realities and new pressure factors are in operation, embodied mainly in the international subversive groups, which warrant our speaking of a modern form of human rights violation and compel us to recognize that none of the instruments provided for in the international system cover this new type of violation.
227.	Failure to understand this changed set of circumstances has meant a partial facing of the problem and, accordingly, that its approach is still exclusively centered on government acts while overlooking the fact that the sole source of this violence comes from terrorist cells which, by their destructive actions, bring into question not only the effectiveness of individual guarantees but the very survival of man.
228.	It is for that reason that the peoples, through their Governments, must be able to exercise the legitimate right of self-defence when confronted with the aggression of terrorism, without pressures aimed at limiting their sovereignty.
229.	As a positive response to the Secretary-General's appeal, the Argentine Government is determined to cooperate fully in any initiative which takes into account the real situation and counters the existence of terrorism with an effective action of solidarity. We appeal to the rest of the international community to proceed likewise and to lend a helping hand to the countries affected so as to make it possible to return to the genuine and full enjoyment of individual guarantees and freedoms.
230.	We said that the second item in regard to which our Organization seems to encounter barriers that are difficult to scale is the one bearing on international economic co-operation. Irrefutable proof of this is to be found in the meagre results obtained at the Paris Conference on International Economic Co-operation, which, during the last 18 months focused negotiations on the international economic area. The Conference did not attain its objectives nor did it live up to the expectations placed in it by its participants, who sought to bring about the structural changes needed for the present context of international economic relations.
231.. These relations are characterized by profound imbalances. Inflation, the crisis in the balance-of-payments, the spectacular rise in external indebtedness, massive unemployment in the industrialized countries, the slowdown in the economic growth-rate everywhere, monetary disarray, all these are but the symptoms of causes which have been at work throughout the last decades.
232.	There are numerous areas through which a policy of international co-operation can be directed. A particularly appropriate field in which this can be implemented is that connected with the integration of developing countries which have the following distinctive features shared by all of them: too little and the wrong kind of geographical integration within their countries and between them and other neighbouring territories under a different political sovereignty; too little and the wrong kind of involvement of broad social groups in the training required to assimilate and recreate the knowledge generated by scientific progress; and too little and the wrong kind of integration of spearhead technology into their economic structures.
233.	All of this weakens subregional or regional integration processes, mutilates their growth potential and makes it difficult to adjust their economies to the rhythm and needs of world economic evolution.
234.	In the past the predominant concerns of our Organization were linked to problems among the highly industrialized countries, or between them and the developing ones. Present circumstances have made it necessary to negotiate on a third front by exploring the ways and means of effecting the integration of and between developing countries, the impact of this development on the industrialized Powers and their participation in the attainment of these objectives.
235.	This new development in international economic co-operation, which is based on the interaction of individual and collective efforts by the developing countries among themselves, has been endorsed by our Organization and constitutes one of the most dynamic fields in the process of change aimed at bringing about the reordering of the international economic order in which the members of the international community are engaged.
236.	The initiative of Argentina in the field of horizontal technical co-operation is well known. We come to this Assembly with new concerns about finding, in co-operation with all, the kinds of mechanisms and institutional machinery which will give fresh impetus to the integration of the developing world.
237.	As a consequence of this, there is an urgent need for the developing countries to determine among themselves, by regions or subregions, areas of economic preferences which, together with physical integration and a programme for the integration of human resources, will make it possible for these countries to join the mainstream of world economy.
238.	Many key problems of food, population and politics, would change substantially in kind and magnitude if the developing countries could rely on suitable plans and the essential financial means to undertake a policy of massive integration of their human resources which would be capable of building high-efficiency productive structures.
239.	The highly industrialized countries and the creditor countries must realize that here is an opportunity of the very first order to channel surplus resources to the developing countries. This must be acknowledged to be a realistic policy since it is designed to ensure their own future prosperity through the growth of other nations.
240.	Setting up restrictive rules to technological pluralism would constitute an irritating injustice by the most powerful and affluent countries, going against those who are struggling in difficult circumstances to rise above the formidable obstacles to their development.
241.	We wish to emphasize that the search by the developing countries for appropriate, unorthodox integration formulas must of necessity be considered by the international community with all the seriousness it deserves, and these formulas must needs be accepted on a par with the classical ones, as exceptions to the universal principle of the most-favoured-nation clause.
242.	We believe that a wide-ranging and open dialogue between multinational integration groups and GATT might not only yield reciprocal benefits but also abundantly enrich the norms of that international organization.
243.	We also wish that in the countries which generate and supply spearhead technology the political will might emerge to enable access to that technology by the developing countries, by means of clear, fair and egalitarian international rules.
244.	Financial support is also needed for integration in order to attain the objectives set. The magnitude of existing financial surpluses leads us to hope that it will be possible to establish a flow of funds to finance the form of co-operation advocated.
245.	We believe it to be important, therefore, for the international community to undertake a study of existing mechanisms and institutions, so that they may smoothly link these new funds with projects for integration. These institutions are already rendering signal service, but the magnitude of the resources needed for integration will require specialized treatment, of a different conception.
246.	The Argentine Government feels authorized to request wide support from the international community for the concept it advocates because it is prepared to assume the new responsibilities, which would be its share among those which it accepts in the context of international economic co-operation, and in particular as regards the relatively least developed countries. Furthermore, it does so backed by the results of its own efforts which enabled it to surmount, in a little more than a year, the gravest and most difficult economic stage in its history. It is clearly aware of the problems which remain to be solved, but it is confident of final success because it is assisted by the understanding and sacrifice of the Argentinean people.
247.	This irrevocable attitude bears witness once again to the high value we attach to the universality of the United Nations as an Organization open to the contributions of all but, likewise, where exclusions are inconceivable. Accordingly, we cannot fail to register our apprehension—a feeling shared by Latin America—at a trend which in fact makes for the progressive alienation of countries of intermediate growth from important mechanisms of international co-operation. This approach, which seems to penalize the fruits of the efforts if not the sacrifices of our people, cannot but count on our most categorical rebuff.
248.	We believe that position to be- shared by the developing countries as a whole. It is not by chance that the bases of a more fruitful and systematic technical and economic co-operation among them are being set up. That, inter alia, will promote a constructive and meaningful integration.
249.	The Government I represent is proud that Argentina was chosen as host to the first United Nations Conference on Technical Co-operation among Developing Countries, to be held in Buenos Aires in March and April 1978. As at the beginning of this year, for what was also the first United Nations Water Conference, my Government offers its liberal hospitality to all the participants at that new gathering and is pleased to welcome representatives most cordially and assure them of its closest co-operation towards success. 